Opinion issued November 10, 2010
 


 
 
 
 
In The
Court
of Appeals
For The
First District
of Texas
————————————
NO. 01-10-00571-CV
———————————
MARTHA
COOK HARDESTY, Appellant
V.
DARRELL WADE, Appellee

 

 
On Appeal from the 410th District Court[1] 
Montgomery County, Texas

Trial
Court Cause No. 09-04-03675-CV
 

 
MEMORANDUM
OPINION
 
Appellant has filed an unopposed motion to dismiss
the appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Keyes, Higley, and Bland.




[1]
              This
appeal was transferred from the Ninth Court of Appeals to the First Court of
Appeals pursuant an order of transfer by the Texas Supreme Court.